PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Maeurer, Markus 
Application No. 15/317,788
Filed: December 09, 2016
For: EXPANSION OF LYMPHOCYTES WITH A CYTOKINE COMPOSITION FOR ACTIVE CELLULAR IMMUNOTHERAPY
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 18, 2022 and supplemented May 11, 2022 and on May 12, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice of Panel Decision from Pre-Appeal Brief Review mailed October 5, 2021, which set a shortened statutory period for reply of one (1) month from the mailing of the decision, or the balance the two-month time period running from the receipt of the notice of appeal, whichever is greater. No extension of time under the provisions of 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on November 6, 2021.  A Notice of Abandonment was mailed on March 15, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and the fee of $1,000.001 (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1,580.00 extension of time fee submitted on March 18, 2022, was subsequent to the maximum extendable period for reply, this fee is unnecessary and has been credited back to the credit card.

This application is being referred to Technology Center Art Unit 1646 for appropriate action in the normal course of business on the replies received May 11, 2022 and on May 12, 2022.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions                                                                                                                                                                                                       




    
        
            
        
            
    

    
        1 Request for Continued Examination (RCE) fee of $1,000.00 was paid on March 18, 2022.